Citation Nr: 1419462	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  14-02 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from July 1950 to March 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board has reviewed the physical and the Virtual VA claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently has hearing loss for VA purposes.

2.  The Veteran was exposed to traumatic noise without hearing protection during his active service as a deck hand.

3.  In June 2010, a VA examiner opined that the Veteran's tinnitus, which a December 2013 rating decision found had its onset in service, is at least as likely as not a symptom associated with the Veteran's bilateral hearing loss.  

4.  The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


